DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered. 
Claims 1, 7, 10, 14, 16, and 20 are amended, claim 2 is canceled, and claim 21 is added in response to the last office action. Claims 1 and 3-21 are presented for examination. Hicken et al and Shioya et al were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al [US 2017/0123988 A1].
	As to claim 1, 10, and 16, Chun et al teach a method comprising: 

obtaining a size of a look-ahead window for the request [e.g., Prefetch N*4KB From Flash 518, Increase N 525, Decrease N 527 in fig. 5A], wherein the size of the look-ahead window is determined using one of a plurality of available caching policies in the storage system, wherein the plurality of available caching policies employ a simulation engine that simulates the cache memory by evaluating at least one cache performance metric for a plurality of values of the look-ahead window size over training data to select the size of the look-ahead window for the request, wherein the training data comprises input/output requests previously processed by the storage system, wherein the at least one cache performance metric comprises one or more of a cache hit ratio and a cache miss ratio [e.g., “Update rCache Hit% 516 in fig. 5A, “The rCache controller 220 will determine whether to decrease or increase the size of the prefetch/amount of information prefetched from the flash memory 240.  This determination will be made at least in part on the number or percentage of previous ‘hits’ or successful retrievals from the rCache 222.  The rCache controller 220 will then cause the new amount of information to be prefetched/retrieved and placed into the rCache 222.  For subsequent requests by the CPU 210 to read information from the flash memory 240, the rCache controller 220 will continue to adaptively adjust the 

As to claim 3, Chun et al teach wherein the requested at least one data item is identified by an address of a storage space of the storage system [e.g., “Such request may, for example be an instruction from the CPU 210 to read or write information from/to one or more address 242 in flash memory 240” in paragraph 0050].
As to claims 4, 11, and 17, Chun et al teach wherein the characteristics of the input/output workload within the storage system comprise one or more of sizes of requests, frequencies of the requests, traversal characteristics of the requests across an address space of the storage system, a concentration of read requests and a concentration of write requests [e.g., GRAPH 1 in paragraph 0054, “The read request may be for one or more 4 KB ‘pages’ that are associated with one or more addresses 242 of the flash memory 240 as described in block 512.  In other embodiments, the read request of block 512 may be for other, or different, sizes of data” in paragraph 0062].
As to claims 5, 12, and 18, Chun et al teach wherein the look-ahead window based on the input/output workload within at least the portion of the storage system within one or more prior predefined time windows is used for a subsequent predefined time window [e.g., “In some embodiments, the hit percentage in block 516 may be the long term average across all files and all components of the SoC 202.  In other embodiments, the hit percentage in block 516 may be the short term average 
As to claims 6, 13, and 19, Chun et al teach the step of varying the size of the look-ahead window over time [e.g., Increase N 525, Decrease N 527 in fig. 5A].
As to claims 7, 14, and 20, Chun et al teach wherein the obtaining comprises determining the size of the look-ahead window based on one or more predefined caching criteria and employing the determined look-ahead window size if the predefined caching criteria is satisfied, wherein the predefined caching criteria is evaluated using the simulation engine that processes the training data [e.g., rCache Hit% > Threshold? 522, N < Nmax? 524, N < Nmin? 526 in fig. 5A].
As to claim 8, Chun et al teach the step of validating said determined look-ahead window size on previously unprocessed data, using said simulation engine, prior to employing said determined look-ahead window size [e.g., “The exemplary method 500 begins in block 510 with the setting of an initial value N0 for the prefetch size.  In an embodiment, setting N0 in block 510 may include determining, such as by rCache controller 220, an initial value N0 based on information provided by, or determined from, the file system, upstream client that may be accessing the flash memory 240, etc.” in paragraph 0060].
 As to claims 9 and 15, Chun et al teach wherein the third caching policy comprises one or more of (i) evaluating characteristics of the input/output workload within the storage system within the prior predefined time window; and (ii) evaluating characteristics of the input/output workload of the particular portion of the storage system within the prior predefined time window [e.g., “In some embodiments, the hit .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al [US 2017/0123988 A1] in view of Nomura et al [US 2009/0063778 A1].
	As to claim 2, Hicken et al do not explicitly teach, however Nomura et al teach wherein the particular portion of the storage system corresponds to one or more of a particular logical unit and a particular physical unit of the storage system, wherein the size of the look-ahead window for the request is separately determined for each of at least a plurality of the particular portions of the storage system by evaluating the at least one cache performance metric for the respective particular portion of the storage system for the plurality of values of the loo-ahead window size [e.g., “One or a plurality of logical volumes can be established on a physical storage region provided by one or a plurality of storage devices.  The data of at least one or more files, which are accessed by the file system of the host 3, is stored in this logical volume” in paragraph 0068, “The prediction result is stored in the predicted cache hit rate management table 1234.  In ≤CH≤1) and a constant b (0<b<1) in accordance with Equation 1 below” in paragraph 0144, “Next, the controller 100 calculates a prefetch quantity DP based on a data fragmentation index FI and a maximum prefetch quantity DPmax (S33).  The method for calculating a maximum prefetch quantity DPmax will be explained below together with FIGS. 9 and 10.  The controller 100 determines the latest prefetch quantity DP by inputting a data fragmentation index FI and maximum prefetch quantity DPmax into a prefetch quantity calculation function f provided in advance (DP=f (DPmax, FI))” in paragraph 0130]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Nomura et al’s teaching above including the storage system representing multiple logical/physical units in order to increase applicability for the storage system of Chun et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Park et al [US 2016/0154750 A1] teach adjusting a prefetch buffer size based on a prefetch hit rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        6/21/2021